Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-29-2002

USA v. Prunty
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3978




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Prunty" (2002). 2002 Decisions. Paper 456.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/456


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                             ___________

                             No. 01-3978
                             ___________


                    UNITED STATES OF AMERICA

                                 v.

                         KAREEM PRUNTY
                       a/k/a TOMMIE BROWN

                                           Kareem Prunty,
                                                        Appellant

         _______________________________________________

         On Appeal from the United States District Court
                  for the District of New Jersey
                  D.C. Criminal No. 98-cr-00357
                   (Honorable John W. Bissell)
                       ___________________


         Submitted Pursuant to Third Circuit LAR 34.1(a)
                          July 15, 2002
       Before: SCIRICA, ALITO and FUENTES, Circuit Judges

                      (Filed    July 29, 2002)

                          __________________

                       OPINION OF THE COURT
                        __________________


SCIRICA, Circuit Judge.

     The issue in this sentencing appeal is whether the District Court erred in applying
a four-level enhancement under U.S.S.G. 3B1.1(a) (1998) for the defendant’s role as
organizer or leader of a criminal offense involving five or more participants.
                               I.
     In 1997, Tyrell Moore provided Kareem Prunty with false identification
documents in the name of "Edward Hill" which Prunty used to purchase guns in West
Virginia. Prunty later gave the "Edward Hill" identification papers to Chester Spriggs,
who used them to buy additional guns in West Virginia. Prunty and Ronnie Seamon
traveled to West Virginia to purchase firearms, which they transported back to New
Jersey for resale. Several weapons were stored at the home of DeCarlos Brown, who sold
some of them. Mark Dean also purchased guns at Prunty’s request at the West Virginia
hardware store.
     On June 5, 1998, Prunty, Dean, Moore, Seamon and Spriggs were jointly charged
in a 15-count indictment. Under a plea agreement, Prunty pled guilty to conspiracy to
traffic in firearms in violation of 18 U.S.C. 922(a)(1)(A) and 18 U.S.C. 371 in
exchange for dismissal of the remaining counts. The District Court accepted Prunty’s
guilty plea.
     The pre-sentence report adopted stipulations in the plea agreement and
recommended a four-level aggravating role enhancement under U.S.S.G. 3B1.1(a) for
organizing or leading the conspiracy. At sentencing, the District Court adopted these
findings and enhanced Prunty’s sentence four levels under U.S.S.G. 3B1.1(a). The
District Court specifically found Prunty organized or led a criminal activity involving
five or more participants.
     The District Court imposed a forty-eight month prison sentence, three years of
supervised release, a $1000 fine and a $100 special assessment. In a proceeding for
collateral relief under 28 U.S.C. 2255, the District Court reinstated Prunty’s right to
appeal nunc pro tunc because his prior attorney failed to comply with his request to
appeal. This appeal followed.
                              II.
     Prunty contends the District Court erred by enhancing his sentence under U.S.S.G.
 3B1.1(a) because the evidence was insufficient to prove he organized or led the
criminal activity. We review the District Court’s factual determinations for clear error.
"We will reverse only if we are left with a definite and firm conviction that a mistake has
been made. We may not reverse if the district court’s findings are plausible in light of
the record viewed in its entirety." United States v. Barrie, 267 F.3d 220, 223 (3d Cir.
2001) (quotations and citations omitted).
     Prunty claims his admission that he participated in a conspiracy to obtain and
transport firearms does not support the four-level enhancement. We disagree.
Application Note 4 to U.S.S.G. 3B1.1 enumerates factors the sentencing court should
consider in determining whether the defendant was an organizer or leader. Those factors
include:
          the exercise of decision making authority, the nature of participation
     in the commission of the offense, the recruitment of accomplices,
     the claimed right to a larger share of the fruits of the crime, the
     degree of participation in planning or organizing the offense, the
     nature and scope of the illegal activity, and the degree of control and
     authority exercised over others.
The evidence indicates that Prunty was an organizer or leader. He recruited at least two
other participants (Dean and DeCarlos Brown). He bankrolled Dean’s purchase of the
firearms and paid Dean for his participation. Prunty was personally involved in all
aspects of the conspiracy - including sales, purchasing, shipping, and firearms delivery.
This evidence was sufficient for the sentencing court to conclude Prunty organized and
led a criminal offense involving five or more participants. See United States v. Felton, 55
F.3d 861 (3d Cir. 1995); United States v. Ortiz, 878 F.2d 125 (3d Cir. 1989).
                              III.
     For the foregoing reasons, we will affirm the judgment of the District Court.




                                   /s/ Anthony J. Scirica
                                         Circuit Judge